WOODLEY, Commissioner.
The conviction is for driving an automobile upon a public highway while intoxicated; the punishment, a fine of $100.
Judgment was rendered on May 6, 1952, and on the same day notice of appeal was given and an appeal bond was entered into and approved by the sheriff.
The term of court did not expire until August 2, 1952.
An appeal bond entered into during the term of court at which the case was tried and notice of appeal given does not confer jurisdiction on 'this Court, a recognizance being required by statute during the term. See Art. 830, C.C.P.; Duncan v. State, Tex.Cr.App., 246 S.W.2d 877; Fowler v. State, 154 Tex.Cr.R. 450, 228 S.W.2d 512; Turner v. State, 153 Tex.Cr.R. 614, 223 S.W.2d 236.
The appeal is dismissed.
Opinion approved by the Court.